Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 1,
2021.




                                      In The

                    Fourteenth Court of Appeals

                               NO. 14-20-00868-CV


                               S.A., APPELLANT

                                        V.

    H.A, INDIVIDUALLY AND AS NEXT FRIEND OF A.A., A MINOR
                      CHILD, APPELLEE

                   On Appeal from the 280th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2020-26613


                         MEMORANDUM OPINION

      This is an appeal from a final protective order signed October 9, 2020. See
Tex. Fam. Code Ann. § 81.009(a). On January 28, 2021, appellant filed a motion to
dismiss the appeal. See Tex. R. App. P. 42.1(a)(1). The motion is granted.

      We dismiss the appeal.

                                                   PER CURIAM

Panel consists of Chief Justice Christopher and Justices Spain and Wilson.